



Exhibit 10.5




image01.jpg [image01.jpg]




Confirmation of Amendment No. 2
to Irrevocable Standby Letter of Credit No. 2018-08


February 20, 2020


Employers Assurance Company
10375 Professional Circle
Reno, NV 89521


Greetings:


The Federal Home Loan Bank of San Francisco (the "Bank") hereby confirms that,
at the request and for the account of Employers Assurance Company, Reno, Nevada
(the "Member"), the Credit Amount (as defined therein) of Irrevocable Standby
Letter of Credit No. 2018-08 {the "Credit"), will be increased by the Bank as
specified below, subject to the Member's continuing compliance with the Bank's
Advances and Security Agreement and other applicable agreements, as well as with
the Bank's Credit Program and specific eligibility or documentation requirements
and policies applicable to specific Bank products. Also, statutory or regulatory
conditions (including regulatory limits on Bank credit to capital-deficient
savings institutions) may apply. The Credit Amount is being increased pursuant
to the Letter of Credit Reimbursement Agreement (the "Reimbursement Agreement")
between the Bank and the Member. The rights and obligations of the Bank and the
Member with respect to each other in regard to the Credit are as set forth in
the Reimbursement Agreement and herein.





Beneficiary Name and Address:Insurance Commissioner, State of California c/o
Chief, Securities Transaction Unit
300 Capitol Mall, Suite 1700 Type of Transaction:Liquidity - Other
Funding Current Credit Amount:$60,000,000 Amended Credit
Amount:$80,000,000 Current Expiration Date:March 31, 2020 (Evergreen with
automatic one (1) year extensions unless the Bank notifies the beneficiary at
least sixty (60) days prior to the then applicable Expiration Date of its
election not to renew.)Effective Date of Amendment:March 2, 2020 Amendment
Fee:$500 (charged to the Member's Settlement/Transaction Account (STA) on the
effective date of the amendment)

The original amendment will be given to the beneficiary at its above address.





--------------------------------------------------------------------------------



Pursuant to the Bank's policy, the Member is required to reimburse the Bank for
any attorney's fees, accountants' fees or other out-of-pocket costs associated
with the Bank's issuance or modification of the Credit.


The Member covenants, represents, and warrants with and to the Bank that the
terms set forth above are those that the Member has requested and by which the
Member agrees to be bound.


Please have this Confirmation signed where indicated below by an authorized
signer for the Member and returned to the Bank immediately.






Employers Assurance Company
By: /s/ Doug Dirks
Title: CEO
By: /s/ Matthew Hendricksen
Title: VP, Treasury & Investments








